Exhibit 10(iii)(A)(2)

Amendment to Executive Special Benefit Agreements

WHEREAS, John J. Dooner (“Executive”) and The Interpublic Group of Companies,
Inc. (“Interpublic”) are parties to Executive Special Benefit Agreements dated
as of July 1, 1986 (and amended as of May 23, 1990 and November 7, 2002), July 1
1992 (and amended as of November 7, 2002), June 1, 1994 (and amended as of
November 7, 2002), March 1, 1997, and May 20, 2002 (each an “ESBA,” and
collectively the “ESBAs”); and

WHEREAS, the ESBAs provide for payments that are or might be treated as deferred
compensation under Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”);

WHEREAS, Executive and Interpublic wish to avoid causing any ESBA or any payment
made thereunder to violate any applicable requirement of 409A of the Code;

NOW, THEREFORE, the ESBAs are hereby amended and clarified, effective January 1,
2008, as follows:

 

1. Incorporation by Reference. All provisions of the ESBAs are hereby
incorporated herein by reference and shall remain in full force and effect
except to the extent that (a) such provisions are expressly modified by the
provisions of this Amendment or (b) paragraph 9, below, requires such provisions
to be modified. When the initial letter or letters of any word or phrase in this
Amendment are capitalized, such word or phrase shall have the meaning provided
in this Amendment, or if not defined therein, such word or phrase shall have the
meaning set forth in the ESBAs, unless the context clearly indicates that a
different meaning is intended.

 

2. Definitions. References in the ESBAs (as amended hereby) to the term
“Corporation” shall include Interpublic and the corporations and the other
entities that are required to be combined with Interpublic as a single employer
under Section 414(b) or (c) of the Code (each such entity being a “subsidiary”).
“Termination of Employment” means Executive’s “separation from service” (within
the meaning of Section 409A(a)(2)(A)(i) of the Code) with the Corporation, as
determined by Interpublic. For purposes of the ESBAs: (i) If Executive is on a
leave of absence and does not have a statutory or contractual right to
reemployment, he shall be deemed to have had a Termination of Employment on the
first date that is more than six months after the commencement of such leave of
absence. However, if the leave of absence is due to any medically determinable
physical or mental impairment that can be expected to last for a continuous
period of six (6) months or more, and such impairment causes Executive to be
unable to perform the duties of his position of employment or any substantially
similar position of



--------------------------------------------------------------------------------

     employment, the preceding sentence shall be deemed to refer to a
twenty-nine (29) month period rather than to a six (6) month period; and (ii) a
sale of assets by Interpublic or a Subsidiary to an unrelated buyer that results
in Executive working for the buyer or one of it affiliates shall not, by itself,
constitute a Termination of Employment unless Interpublic, with the buyer’s
written consent, so provides in writing 60 or fewer days before the closing of
such sale.

 

3. Last Day of Employment. References in the ESBAs to Executive’s last day of
employment, the date on which Executive shall cease to be in the employ of the
Corporation, and similar terms relating to the date on which Executive’s
employment with the Corporation terminates shall mean the date of Executive’s
Termination of Employment.

 

4. Delay of Payment to Specified Employee. The provisions of the ESBAs that
provide for payment following Executive’s last day of employment for any reason
other than death are hereby amended to provide that, notwithstanding any
provision of the ESBAs to the contrary, if Interpublic determines that Executive
is a “specified employee” (within the meaning of Section 409A(a)(2)(B) of the
Code, determined in accordance with Treas. Reg. § 1.409A-1(i)), ESBA payments
shall not commence before the earlier of (x) the seventh calendar month that
starts after Executive’s Termination of Employment or (y) Executive’s death. If
any ESBA provides for payment on an earlier date, such payment shall be made on
the later of:

 

  a. Interpublic’s first semi-monthly pay date for the seventh month after
Executive’s Termination of Employment (or, if earlier, a date determined by
Interpublic that occurs within the ninety (90) day period immediately following
the date of Executive’s death), or

 

  b. The date on which such payment would otherwise be due in accordance with
the terms of the applicable ESBA.

Interest shall not be added to any payment that is delayed by reason of the
application of this paragraph 4.

 

5. Clarification of Rules Relating to Payments After Death. The provisions of
each ESBA that apply if Executive dies after his Termination of Employment, but
before all installments required by such ESBA have been paid, are hereby
clarified as follows:

Following Executive’s death, Interpublic shall pay (or cause to be paid) any
remaining installments according to the schedule that would have applied under
the applicable ESBA if Executive had survived, but disregarding for this purpose
any requirement to delay payment because of Executive’s status as a “specified
employee” under Section 409A(a)(2)(B) of the Code.

 

6. Disability. The provisions of the ESBAs that apply if Executive becomes
totally and permanently disabled are hereby clarified as follows:

 

A-2



--------------------------------------------------------------------------------

Executive shall not receive any benefits by reason of being totally and
permanently disabled, or otherwise having a Disability (as defined in the
amendment dated as of November 7, 2002), unless he terminates employment with
the Corporation by reason of such Disability. Such benefits (if any) shall be
paid for the same period, and according to the same schedule as applies for any
other Termination of Employment.

 

7. Acceleration of Payment. The Company shall have discretion to accelerate
payment of Executive’s benefit under any of the ESBAs to the extent that the
Company determines, with the advice of outside counsel, is permitted without
causing a violation of the requirements of Section 409A of the Code.

 

8. Authority to Determine Payment Date. To the extent that any payment under the
ESBA may be made within a specified number of days on or after any date or the
occurrence of any event, the date of payment shall be determined by Interpublic
in its sole discretion, and not by Executive, his beneficiary, or other
individual.

 

9. American Jobs Creation Act of 2004.

 

  a. The ESBAs, as amended hereby, shall be construed, administered, and
interpreted in accordance with (a) before January 1, 2009, a reasonable,
good-faith interpretation of Section 409A of the Code and Section 885 of the
American Jobs Creation Act of 2004 and all guidance of general applicability
issued thereunder (collectively the “AJCA”) and (b) after December 31, 2008, the
AJCA.

 

  b. Notwithstanding any provision of the ESBAs in effect before the amendments
set forth herein, the ESBAs have been administered since January 1, 2005 in
compliance with a reasonable, good-faith interpretation of the AJCA. Effective
January 1, 2005 through December 31, 2007, the Company shall have discretion to
override the terms of the ESBAs to the extent that the Company determines is
necessary or appropriate to comply with the AJCA.

 

  c. If Interpublic or Executive determines that any provision of an ESBA, as
amended hereby, is or might be inconsistent with the requirements of the AJCA,
the parties shall attempt in good faith to agree on such amendments to such ESBA
as may be necessary or appropriate to avoid causing Executive to incur adverse
tax consequences under Section 409A of the Code. No provision of this Amendment
or any ESBA shall be interpreted or construed to transfer any liability for a
failure to comply with Section 409A of the Code from Executive or any other
individual to the Corporation or any of its affiliates.

 

10. The provisions of the ESBAs that specify the applicable law for construing
the ESBAs are hereby clarified to provide as follows:

The ESBAs shall be governed and construed in accordance with the laws of the
State of New York, without regard to any rule or principle concerning conflicts
or choice of law that might

 

A-3



--------------------------------------------------------------------------------

otherwise refer construction or enforcement to the substantive law of another
jurisdiction.

 

11. Complete Statement. The ESBAs, as amended hereby, are a complete statement
of Executive’s benefits and rights under the ESBAs. The ESBAs may be further
amended only pursuant to a written instrument executed by both Interpublic and
Executive.

IN WITNESS WHEREOF, Interpublic, by its duly authorized officer, and Executive
have caused this Amendment to the ESBAs to be executed.

 

The Interpublic Group of Companies, Inc.

BY:   

/s/Timothy A. Sompolski

     

/s/ John J. Dooner

   Timothy A.Sompolski       John J. Dooner    Executive Vice President,      
   Chief Human Resources Officer       DATE:   

October 27, 2008

     

DATE: October 14, 2008

 

A-4